Hill, J.
1. Where one who brought complaint for land subsequently filed £tu ancillary petition asking for injunction and receiver on account of waste alleged to have been committed by the defendant, and on the hearing a temporary injunction was refused, and no exception was taken; and where subsequently, after a lapse of two years from the filing of the first ancillary petition, a second ancillary petition was filed, and on the hearing of the last petition it appeared that the proceeding instituted by the plaintiff to recover the land had always been continued by the defendant from time to time, the filing of the first' ancillary petition and the refusal of the injunction thereunder would not bar a renewed application for receiver, where new and additional facts were alleged and proved, arising since the former hearing, authorizing the appointment of a receiver. See, in this connection, Winkles v. Simpson Grocery Co., 138 Ga. 482 (2, b, c), 486 (75 S. E. 640); Barrett v. Maynard, 150 Ga. 82 (102 S. E. 896) ; Blizzard V. Nosworthy, 50 Ga. 514.
2. The court did not err in appointing a receiver.

Judgment affirmed.


All the Justices concur.

Taylor Smith and M. J. Head, for plaintiff in error.
Gh'iffith & Matthews, contra.